United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3072
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Jose Luis Chavarin Zavala

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                             Submitted: May 15, 2019
                               Filed: May 22, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Jose Zavala pleaded guilty to the distribution of methamphetamine, 21 U.S.C.
§ 841(a)(1). As part of his plea agreement, he waived his right to appeal unless the
district court 1 imposed greater than a ten-year sentence, the statutory minimum for
his offense. See id. § 841(b)(1)(A). It did not do so. Nevertheless, in an Anders
brief, Zavala’s counsel raises the substantive reasonableness of the sentence as a
potential issue on appeal and asks us to give Zavala another shot at qualifying for
the so-called safety valve that would make him eligible for a shorter sentence. See
18 U.S.C. § 3553(f) (allowing a drug-conspiracy defendant to receive a sentence
below the statutory minimum if, among other things, the sentencing court finds that
he “truthfully provided to the Government all information and evidence” concerning
the conspiracy); see also Anders v. California, 386 U.S. 738 (1967). Counsel also
seeks permission to withdraw.

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issues
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and conclude that there are no non-frivolous
issues for appeal falling outside the scope of the appeal waiver. Accordingly, we
dismiss this appeal and grant counsel permission to withdraw.
                        ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                   -2-